Citation Nr: 0418521	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran had active duty from July 1979 to September 1980, 
as well as subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
 
REMAND

The Board remanded the issue that is the subject of the 
decision in November 2001.  Review of the actions performed 
by the RO reveal that the mandate of that remand has not been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The remand requested that the RO verify the veteran's service 
dates, particularly the RO was to request that the appellant 
report, with as much specificity as possible, all periods of 
ACDUTRA and INACDUTRA in the National Guard since September 
1980.  The veteran did not respond to the RO's request.  
Further action on the part of the RO to request information 
regarding dates of service from the veteran is not necessary.  

However, irrespective of the appellant's response, the Remand 
mandated that the RO contact the Ohio National Guard, and 
request that they provide all verified periods of ACDUTRA 
(approximately two weeks each) and INACDUTRA (weekend duty).  
It noted that mere records of points earned toward retirement 
were insufficient; actual dates of ACDUTRA and INACDUTRA were 
to be provided.  The RO should also request copies of all 
existing medical records for any periods of ACDUTRA or 
INACDUTRA.  

The RO attempted to obtain the requested information from the 
Adjutant General's Department of the Ohio National Guard 
(OHANG) in July 2002.   In a March 2003 follow-up letter, the 
RO only requested that medical records be forwarded.  In 
response to that letter, OHANG replied that they did not have 
custody of medical records and suggested that the National 
Personnel Records Center (NPRC) be contacted.  The Board 
notes that the response from OHANG did not address the dates 
of ACDUTRA or INACDUTRA.  Because no information as to the 
veteran's dates of service, as well as the type of service 
during each period of enlistment, was provided, this official 
should again be contacted and requested to provide this 
information, or, in the event the information is not 
available for any reason, provide a written statement to that 
effect.

Because the dates of ACDUTRA and INACDUTRA were not verified, 
the Board finds that the opinion expressed by the VA examiner 
in March 2004 is not sufficient for rating purposes.  The VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
Remand instructions to the RO in an appealed case are neither 
optional nor discretionary. See e.g. Stegall v. West, 
11 Vet. App. 268 (1998) (The United States Court of Appeals 
for Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  The Ohio National Guard should be 
contacted and requested to provide all 
verified periods of ACDUTRA (approximately 
two weeks each) and INACDUTRA (weekend 
duty).  Mere records of points earned 
toward retirement are insufficient; actual 
dates of ACDUTRA and INACDUTRA must be 
provided.  Copies of all existing medical 
records for any periods of ACDUTRA or 
INACDUTRA should be requested if they are 
not already of record.  All responses 
received from the Ohio National Guard 
should be associated with the claims 
folder.

2.  After completion of these actions, the 
claims folder should be sent to a VA 
dermatologist for review and an opinion, 
based on the reported examination 
findings, the history provided by the 
appellant, and a thorough review of the 
file, including all material received 
pursuant to this remand.  The opinion 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that any current skin 
disorder is related to the claimant's 
period of active duty, ACDUTRA or 
INACDUTRA.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





